DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 7 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-3, 5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20090121826) in view of Small et al. (US 5771041).  
Regarding claim 1, Song discloses a system for measuring sound levels (abstract lines 1-5 and Paragraph: 0053: Song discusses how an environment sensor including multiple sensors, detect an environment surrounding the user in a sleep and measuring a noise level), comprising: a processor; a memory; and an application stored in the memory that when executed on the processor: receives sound levels recorded concurrently by each of a plurality of sound sensors located in a coverage area in a room (Paragraphs: 0036, 0053 and fig.1, 120: Song discusses how a plurality of sensors which include, a noise sensor and an environmental sensor detect/measure an environmental information surrounding the bed; and measuring a noise level);     

Small however discloses samples noise levels from the received sound levels from at least one location within the coverage area in the room (Col.2 lines 25-30 and Col.5 lines 15-20: Small discusses how the hearing area determines the portion of the environment from which sound is sampled; and how the intensity of each sound represented within the hearing area (i.e. it can be a coverage area in the room) is processed to determine an average sound level); derives values based at least on the samples and on estimates of sound attenuation at the at least one location in the room (Col.2 lines 25-30 and Col.5 lines 15-23: the hearing area determines the portion of the environment from which sound is sampled); and creates a heat map based at least on the derived values, the heat map representing at least noise levels experienced within the coverage area of the room (Col.5 lines 15-23 and Col.8 lines 26-36: Small discusses how the sound intensity values represented in the sound map can be integrated over the hearing area and then averaged to provide the sound level; and how a system processing the sound intensities of each sound source (i.e. includes the noise level) within hearing area (i.e. coverage area of the room)  to determine an average sound level for each sound source)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Warren, and modify a system to samples noise levels from the received sound levels from at least one location within the coverage area in the room; derives values based at least on the samples and on 
Considering claim 2, Song discloses the system of claim 1, wherein the coverage area is a room within a building (Paragraphs: 0036, 0053 and fig.1, 120).  
Considering claim 3, Small discloses the system of claim 1, wherein the values comprise at least one of statistics, analytics, and notifications (Col.4 lines 11-20, Col.5 lines 14-30 and Col.8 lines 62-67).  
Considering claim 5, Small discloses the system of claim 1, wherein the application further calculates key performance indicators comprising at least one of average sound level, peak sound level, medium sound level, and standard deviation of sound (Col.6 lines 13-17 and Col.8 lines 29-30: Small discusses how a system determining a sound level). 
Considering claim 21, Song discloses the system of claim 1, wherein the at least one location within the coverage area in the room is of a sensor installed within a patient bed or a patient bracelet (Paragraph: 0037 and fig.2, 120: Song discusses an environment sensor units 120 installed in the users bed).  
Considering claim 22, Song discloses the system of claim 1, wherein the at least one location within the coverage area in the room is of a sensor installed within a patient bed (Paragraph: 0037 and fig.2, 120: Song discusses an environment sensor units 120 installed in the users bed, i.e. can be a patient bed).
s 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20090121826) in view of Small et al. (US 5771041) and further in view of Forber et al. (US 20160337774).   
Considering claim 4, Song in view of Small fail to disclose claim 4. Farber however discloses the system of claim 4, wherein the sound sensors periodically calculate decibel levels of noise in the coverage area and the system generates an alert if an estimate of quietness exceeds a predetermined threshold for the room (Paragraphs: 0005, 0022 and 0043: Farber discusses how a system/sensor calculate a sound level reading such as volume in decibels, and/or any other suitable intensity scale associated with the noise and transmitting at least one of the sound level indications (i.e. generated alert); Forber also discusses how the sound level reading from a user device indicate a sound level (such as, an indication of loudness/ quietness) in an area near the first user device). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Song and Small, and modify a system wherein the sound sensors periodically calculate decibel levels of noise in the coverage area and the system generates an alert if an estimate of quietness exceeds a predetermined threshold for the room, as taught by Forber, thus transmitting at least one of the sound level indications and an identifier of at least one location corresponding to the at least one of the sound level indications to the user device, as discussed by Forber.     
Considering claim 6, Farber discloses the system of claim 1, wherein the application at least one of averages captured data over time and expresses the data as a function of location and time (Paragraphs: 0005-0006 and 0043: Farber discusses how a system calculate and/or record information related to the sound level reading, such as a duration of the sound level . 
5. Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20090121826) in view of Small et al. (US 5771041) and further in view of Li et al. (US 20180193198).  
Considering claim 23, Song in view of Small fail to disclose claim 23. Li however discloses the system of claim 23, wherein the at least one location within the coverage area in the room is of a sensor installed within a patient bracelet (Paragraphs: 0013-0014 and 0097-0098: Li discusses how the sound sensor stored in the smart bracelet of a user).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Song and Small, and modify a system wherein the at least one location within the coverage area in the room is of a sensor installed within a patient bracelet, as taught by Li, thus comparing each of the intensities of the sound signals transmitted by the sound sensors with a preset threshold value, and generating the prompt signal, as discussed by Li.      

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the rejection above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                 01/03/2021